    Case 3:20-cv-00976-E Document 1 Filed 04/21/20               Page 1 of 5 PageID 1



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

JVANNE RHODES,                     )
                                   )
       Plaintiff,                  )
                                   )
       v.                          )                  Case No.
                                   )
MONARCH RECOVERY HOLDINGS, INC. )
d/b/a Monarch Recovery Management, )
                                   )
       Defendant.                  )

                                PLAINTIFF’S COMPLAINT

      Plaintiff, JVANNE RHODES (“Plaintiff”), through her attorney, Agruss Law Firm, LLC,

alleges the following against Defendant, MONARCH RECOVERY HOLDINGS, INC. d/b/a

Monarch Recovery Management (“Defendant”):

                                     INTRODUCTION

   1. Count I of Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15

      U.S.C. § 1692, et seq. (“FDCPA”).

   2. Count II of Plaintiff’s Complaint is based on the Texas Debt Collection Act Tex. Fin. Code

      Ann. § 392, et al. (“TDCA”).

                              JURISDICTION AND VENUE

   3. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15 U.S.C. § 1692k,

      and 15 U.S.C. § 1693(m).

   4. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

      actions may be brought and heard before “any appropriate United States district court

      without regard to the amount in controversy,” and 28 U.S.C. § 1367 grants this court

      supplemental jurisdiction over the state claims contained within.
                                               1
 Case 3:20-cv-00976-E Document 1 Filed 04/21/20                  Page 2 of 5 PageID 2



5. Defendant conducts business in Dallas, Dallas County, Texas.

6. Venue and personal jurisdiction in this District are proper because Defendant does or

   transacts business within this District, and a material portion of the events at issue occurred

   in this District.

                                          PARTIES

7. Plaintiff is a natural person residing in Dallas, Dallas County, Texas.

8. Plaintiff is a consumer as that term is defined by the FDCPA and TDCA.

9. Plaintiff allegedly owes a debt as that term is defined by the FDCPA and TDCA.

10. Defendant is a debt collector as that term is defined by the FDCPA and TDCA.

11. Defendant attempted to collect a consumer debt from Plaintiff.

12. Defendant is a collection agency located in Bensalem, Bucks County, Pennsylvania.

13. Defendant is a business entity engaged in the collection of debt within the State of Texas.

14. Defendant’s business includes, but is not limited to, collecting on unpaid, outstanding

   account balances.

15. The principal purpose of Defendant’s business is the collection of debts allegedly owed to

   third parties.

16. Defendant regularly collects, or attempts to collect, debts allegedly owed to third parties.

17. During the course of its attempts to collect debts allegedly owed to third parties, Defendant

   sends to alleged debtors bills, statements, and/or other correspondence, via the mail and/or

   electronic mail, and initiates contact with alleged debtors via various means of

   telecommunication, such as by telephone and facsimile.

18. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                              2
 Case 3:20-cv-00976-E Document 1 Filed 04/21/20                  Page 3 of 5 PageID 3



                              FACTUAL ALLEGATIONS

19. Defendant is attempting to collect an alleged consumer debt from Plaintiff.

20. Plaintiff’s alleged debt owed arises from transactions for personal, family, and household

   purposes.

21. Within the past year of Plaintiff filing this Complaint, Defendant began calling Plaintiff

   on Plaintiff’s telephone at xxx-xxx-5587, in an attempt to collect the alleged debt.

22. Defendant calls Plaintiff from 844-205-2138, which is one of Defendant’s telephone

   numbers.

23. In or around February 2020, Plaintiff spoke with one of Defendant’s male collectors and

   requested for Defendant to cease calling her.

24. Despite Plaintiff’s request for Defendant to cease calling her, Defendant continued to place

   collection calls to Plaintiff’s telephone unabated.

                         COUNT I
DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

25. Plaintiff repeats and re-alleges paragraphs 1-24 of Plaintiff’s Complaint as the allegations

   in Count I of Plaintiff’s Complaint.

26. Defendant violated the FDCPA based on the following:

       a. Defendant violated §1692d of the FDCPA by engaging in conduct that the natural

           consequences of which was to harass, oppress, and abuse Plaintiff in connection

           with the collection of an alleged debt, when Defendant placed collection calls to

           Plaintiff after Plaintiff requested for Defendant to cease calling her;

       b. Defendant violated §1692d(5) of the FDCPA by causing a telephone to ring or

           engaging any person in telephone conversation repeatedly or continuously with

           intent to annoy, abuse, or harass any person at the called number, when Defendant
                                             3
     Case 3:20-cv-00976-E Document 1 Filed 04/21/20                 Page 4 of 5 PageID 4



              continued to place collection calls to Plaintiff after Plaintiff requested for

              Defendant to cease calling her;

          c. Defendant violated § 1692e(10) of the FDCPA by using any false representation

              or deceptive means to collect or attempt to collect any debt, when Defendant

              created the false impression it was permitted to call Plaintiff despite her request for

              Defendant to stop calling her; and

          d. Defendant violated § 1692(f) of the FDCPA by using fair or unconscionable means

              in connection with the collection of an alleged debt, when Defendant engaged in

              the foregoing conduct.

       WHEREFORE, Plaintiff, JVANNE RHODES, respectfully requests judgment be entered

against Defendant, MONARCH RECOVERY HOLDINGS, INC. d/b/a Monarch Recovery

Management, for the following:

          a. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act,

              15 U.S.C. § 1692k;

          b. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices

              Act, 15 U.S.C. § 1692k; and

          c. Any other relief that this Honorable Court deems appropriate.

                              COUNT II
          DEFENDANT VIOLATED THE TEXAS DEBT COLLECTION ACT

   27. Plaintiff repeats and re-alleges paragraphs 1-24 of Plaintiff’s Complaint as the allegations

       in Count II of Plaintiff’s Complaint.

   28. Defendant violated the TDCA based on the following:

          a. Defendant violated Tex. Fin. Code § 392.302(4) by oppressing, harassing, or

              abusing Plaintiff by causing a telephone to ring repeatedly or continuously, or
                                                 4
     Case 3:20-cv-00976-E Document 1 Filed 04/21/20              Page 5 of 5 PageID 5



              making repeated or continuous telephone calls, with the intent to harass a person

              at the called number, when Defendant placed collection calls to after Plaintiff

              requested for Defendant to cease calling her.

       WHEREFORE, Plaintiff, JVANNE RHODES, respectfully requests judgment be entered

against Defendant, MONARCH RECOVERY HOLDINGS, INC. d/b/a Monarch Recovery

Management, for the following:

          a. For statutory damages provided and pursuant to Tex. Fin. Code Ann. § 392.403

              and/or Tex. Bus. & Com. Code § 17.50(d);

          b. For attorneys’ fees, costs and disbursements;

          c. Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1); and

          d. For any such other and further relief, as well as further costs, expenses and

              disbursements of this action, as this Court may deem just and proper.



DATED: April 21, 2020               RESPECTFULLY SUBMITTED,


                                    By:_/s/ Michael S. Agruss
                                           Michael S. Agruss
                                           SBN: 6281600
                                           Agruss Law Firm, LLC
                                           4809 N. Ravenswood Ave., Suite 419
                                           Chicago, IL 60640
                                           Tel: 312-224-4695
                                           Fax: 312-253-4451
                                           michael@agrusslawfirm.com
                                           Attorney for Plaintiff




                                               5
